PER CURIAM:
Claimant seeks $483.02 for damages to his automobile, a 1976 Honda Civic Wagon. On February 11, 1985, claimant had parked his vehicle on the third level of a multilevel municipal parking lot in Beckley. The vehicles are parked under a cement structural building. There is no artificial lighting. It was damp, moist, and cold, and there was ice present on February 11, 1985.
Claimant testified that his vehicle was between the third and second levels of the structure and proceeding down toward the exit when the vehicle slid on ice and collided with another vehicle. The other vehicle was proceeding from the lower entrance level to the upper levels. Claimant's vehicle sustained damages to its left fender, left part of the bumper, and part of the frame. Claimant was travelling at approximately 12 miles per hour and was not utilizing the vehicle's headlights when this incident occurred.
*99The incident occurred inside the municipal parking structure maintained by the City of Beckley. A 'municipality' is defined in W.Va. Code 8-1-2(a)(1) as including any Class I, Class II and Class III city and any Class IV town or village. The city of Beckley is included in this classification. The definition of "State agency" specifically excludes "municipalities." W.Va. Code 14-2-3. This Court lacks jurisdiction over this claim, and therefore disallows the claim.
Claim disallowed.